Citation Nr: 1824909	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.   12-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hives, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for eczema.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law



WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1968.  The Veteran filed claims in July 2010, October 2010, and May 2012.  The Veteran died in May 2013.  The appellant is the Veteran's surviving spouse; she has been substituted for the Veteran pursuant to 38 U.S.C. § 5121A. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2011 and February 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2015, the appellant testified at a videoconference hearing held before the
Undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record shows that the Veteran's hives are aggravated by his service-connected PTSD.

2.  Prior to May 22, 2012, the Veteran's eczema did not involve more than 5 percent of the entire body or more than 5 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

3.  From May 22, 2012, the Veteran's eczema have been manifested by at least 5 percent, but less than 20 percent of exposed areas affected, but not 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  The Veteran has not undergone systemic therapy.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hives, as secondary to the service-connected posttraumatic stress disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. 38 C .F.R. §§ 3.303, 3.310(a) (2017).

2.  Prior to May 22, 2012, the criteria for an initial compensable rating for eczema have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7806 (2017).

3.  From May 22, 2012, the criteria for an increased disability rating in excess of 10 percent for eczema have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, DC 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims
Assistance Act of 2000 (VCAA) in August and November 2010, December
2012, and January 2014 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).

Concerning the duty to assist, the record reflects that VA has made reasonable
efforts to obtain relevant records adequately identified by the Veteran and the
appellant, including his service treatment records, post-service treatment records,
and VA examination reports.

The appellant was provided a hearing before the undersigned in May 2015.  As
there is no allegation that the hearing provided to the appellant was deficient in any
way, further discussion of the adequacy of the hearing is not necessary.  Dickens v.
McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

These claims were remanded in October 2017 to obtain an addendum VA opinion.  In November 2017, addendum VA opinion was obtained.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in service or pre-existing injury or disease aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to, the result of, or aggravated by a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Hives (Urticaria)

The Veteran asserts that his hives condition is due to his service-connected PTSD.  

Service treatment records (STRs) reflect that the Veteran did not seek treatment for or was diagnosed with a skin condition apart from his service-connected eczema.  Notably, a February 1967 treatment note showed that the Veteran had dry scaly skin and was diagnosed with eczema.  The January 1968 discharge examination report was silent to any complaints, treatment, or diagnosis of hives.  

Post service medical records indicate that the Veteran had a history of hives.  A September 1976 private medical record indicated that the Veteran had a history of hives.  The Veteran reported that he was treated by Dr. K.W. with Benadryl.  The Veteran indicated that he stopped itching but he continued to get them.  A December 1976 private treatment record documented that the Veteran continued to have hives daily.  

In a March 2012, E.C. Independent medical examination report from Dr. J.W., the examiner indicated that the Veteran had two types of service connected skin reactions one was the dry skin eczematoid reaction diagnosed in the service and the other was the urticaria and angioneurotic edema that started soon after his military service.  The examiner opined that the Veteran's PTSD and stress hormones caused urticaria with an angioneurotic edema reaction, which had continued through the rest of the Veteran's life.  The examiner noted that this is different than the eczematoid skin rash that started in service.  The examiner indicated that the opinion was based on examination of the Veteran, review of medical and/or service records, and his education and training and experience of the examiner.  

In February 2016, a VA medical opinion was obtained.  The examiner noted that notes from Dr. N from 1976 through 1992 detailed chronic urticaria.  The examiner further noted that medical notes from 1967 and 2009 detailed eczema with service connection for eczema in May 2012 with no mention of urticaria in any eczema noted and no mention of eczema in any urticaria notes.  The examiner felt that eczema and the urticarial were unrelated and no notes were found to show that they coincided at the same time.  The examiner opined that the condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale for the examiner's opinion provided that it was certainly possible that the stress of having PTSD contributed to urticaria.  The vast majority of cases of urticaria were idiopathic with no clear cause stress could have played a role in the Veteran's urticaria.  It was not possible to state that degree which PTSD may have caused or worsened urticaria.   

In October 2017 remand, the Board found that clarification was needed regarding the February 2016 VA medical opinion.  The Board found that clarification was required regarding the February 2016 VA opinion to address the correct legal standard used to adjudicate Board decisions, "at least as likely as not", and not rely on speculative language.

In November 2017, a VA medical opinion was obtained.  The examiner reviewed the medical evidence of record.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner's rationale provided that there were few studies which noted a significant percentage of CSU patients had a diagnosis of one or more psychosomatic disorders most commonly anxiety disorders, and that psychosocial factors had a significant prevalence in persons with chronic spontaneous urticaria.  However, no studies were identified, after review of the medical literature published in peer-reviewed medical journals, which directly linked PTSD as a cause of or risk factor for urticaria.  Nonetheless, the examiner opined that the claimed condition was at least as likely as not aggravated beyond its natural progression by the claimed service connected disability.  Her rationale provided that there was a few studies which noted that a significant percentage of chronic spontaneous urticaria patients had a diagnosis of one or more psychosomatic disorders, most commonly anxiety disorders.  She further noted that psychosocial factors had a significant prevalence in persons with chronic spontaneous urticaria.  She commented that she took into consideration, the previous opinion of the dermatologist examiner of who stated "it is certainly possible that the stress of having PTSD contributed to urticaria"  and "stress could have played a role in the Veteran's urticaria."  She concluded that it was as likely as not that the Veteran's service-connected PTSD aggravated the urticaria (hives).  She further commented that she could not determine a baseline level of severity of the condition based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service-connected condition.  Her rationale provided that medical evidence was not sufficient to support a determination of a baseline level of the severity of the urticaria prior to the onset of PTSD.

The Board finds that the competent medical evidence supports a finding that the Veteran's hives is aggravated by his service-connected PTSD; therefore, service connection for the Veteran's hives is warranted.  In this regard, the November 2017 VA examiner determined that the service-connected PTSD aggravated the Veteran's hives beyond its natural progression.  The Board further observes that while the examiner was unable to establish a baseline level of disability for the hives before it was aggravated by the PTSD, an explanation for this states that the medical evidence or record was not sufficient to determine a baseline.  Therefore, rather than remand for further development, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection.  In addition, the Board finds that the baseline level of disability is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the Board's grant of service connection in this case.  It will later be determined if evidence of quantifiable aggravation exists to support a compensable evaluation, which is not the issue immediately before the Board.

In summary, the Board finds that the competent medical evidence demonstrates that the Veteran's hives is aggravated by his service-connected PTSD.  In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, and has resolved doubt in the Veteran's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1(2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that based on the evidence, further staged increased ratings are not warranted. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected eczema is rated under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, for dermatitis.

The Veteran contends that his symptoms are worse than the noncompensable disability rating prior to May 22, 2012 and 10 percent rating thereafter.  

Diagnostic Code (DC) 7806 sets forth the criteria for dermatitis and eczema and provides that a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  Assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).

In June 2011, the Veteran was afforded a VA examination.  The Veteran reported that he had recurrent problems with itchy blisters on his hands and sometimes on his feet since leaving the military.  He reported that sometimes he was awakened at night only to notice an outbreak of a few itchy bumps between his fingers or on the top of his hands.  The examiner indicated that the record showed a 1967 dermatologist visit for what was thought to be dermatitis but turned out to be a fungus.  In 1967, the Veteran was seen for dry and cracking skin on his hands, which he was diagnosed with eczema and was treated with lanolin and later with Bacitracin.  The percentage of the entire body affected was as followed: less than one percent was affected and scarring, and/or disfigurement were not present.  Ulceration, exfoliation, or crusting was not present.  Acne or chloracne was not present.  There was no disfiguring skin condition on the head, face, or neck.  The examiner indicated that there was no disfiguring skin condition to the head, face, or neck therefore the condition did not affect the Veteran's occupational function.  

In March 2012, the Veteran had an independent medical examination.  The examiner noted some hyperpigmented and. hypopigmented areas on the forearm from the eczematory rash the Veteran had in the Navy. It was noted that the Veteran was not having urticarial hives, skin reaction during the examination.  The examiner indicated that the Veteran's eczema should be rated 10 percent under DC 7806.  

In May 2012, the Veteran was afforded another VA examination.  The examiner diagnosed the Veteran with dermatitis/eczema.  The examiner noted that the Veteran's condition did not cause scarring or disfigurements of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms.  The Veteran was not treated with oral or topical medication in the past 12 months for any skin condition or for exfoliative or papulosquamous disorders.  The examiner noted that the Veteran's eczema was visible on 5 percent to less than 20 percent of total body area and was not shown to be in an exposed body area.

In August 2012, the Veteran was afforded another VA examination.  The Veteran was diagnosed with eczema.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms.  The Veteran was not treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran did not have any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The Veteran did not have any non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner noted that the Veteran's eczema was visible on 5 percent to less than 20 percent of total body area and exposed area less than 5 percent.  The examiner indicated that the Veteran's skin condition did not impact his ability to work. 

Given the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for eczema prior to May 22, 2012, and in excess of 10 percent thereafter.  

In order to warrant a compensable disability rating prior to May 22, 2012, under DC 7806, the Veteran's eczema would need to affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  However, the evidence of record, including as discussed above, does not document that the Veteran's eczema affected an area of at least 5 percent of his entire body or exposed areas, or that the condition required intermittent systemic therapy.  The Board notes that the March 2012 private examiner opined that the Veteran should be rated at 10 percent.  However, while the examiner noted some hyperpigmented and. hypopigmented areas on the forearm from the eczematory rash, no finding regarding the percent of the area affected was noted.  The Board finds that the March 2012 private examination report is less probative that the findings shown in the VA examinations for this period.  As such, a compensable disability rating is not warranted under DC 7806 prior to May 22, 2012.

From May 22, 2012, the Board finds that the Veteran's eczema, at most cover a total body area less than 5 percent.  The evidence of record does not reflect that the Veteran's eczema covers 20 to 40 percent of his entire body, or 20 to 40 percent of his exposed areas affected, or that systemic therapy was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Based on the foregoing, the Board finds that the Veteran has not met the criteria for a rating higher than 10 percent under DC 7806 from May 22, 2012.  The Board has also reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disability.  See 38 C.F.R. § 4.118 (2017).

Additionally, as directed by DC 7806, the Board has also considered whether an increased disability rating is warranted for any period on appeal under DCs 7800-05 regarding disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801-05); however, the Board notes that the evidence of record, including as discussed above, documents that the Veteran's predominant skin disability is most closely approximated by the assigned disability rating under DC 7806 for dermatitis or eczema.  See 38 C.F.R. § 4.118 , DCs 7800-06.  Moreover, the evidence of record does not document that the Veteran's service-connected eczema has resulted in disfigurement of the head, face, or neck, or scars which warrant an increased disability rating.  Id.  

The Board considered the Veteran's statements describing his symptoms and he is certainly competent to report any observable skin symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds that the Veteran's lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to make a determination of the type and degree of the impairment associated with the Veteran's complaints, to include the percentage of the area affected by the skin disability.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For all the foregoing reasons, the preponderance of the evidence is against a claim of entitlement to a compensable disability rating for eczema prior to May 22, 2012, and in excess of 10 percent thereafter.  

ORDER

Entitlement to service connection for hives, to include as secondary to service-connected posttraumatic stress disorder (PTSD) is granted.

Entitlement to an initial rating in excess of 10 percent for eczema is denied.


REMAND

As shown above, the Board has granted service connection for hives, which has yet to be rated and which may change the combined rating.  Hence, the TDIU issue is inextricably intertwined and must be deferred on remand for re-adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for hives.

2.  After the above, address the issue of entitlement to TDIU.  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


